                                                                Live Document! Last Updated: 12/14/2016
     Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 1 of 23




      Indivisible: A Practical Guide for Resisting the Trump Agenda
          Former congressional sta喎ers reveal best practices for making Congress listen


Donald Trump is the biggest popular vote loser in history to ever call himself
President-Elect. In spite of the fact that he has no mandate, he will attempt to use his
congressional majority to reshape America in his own racist, authoritarian, and corrupt
image. If progressives are going to stop this, we must stand indivisibly opposed to Trump
and the members of Congress who would do his bidding. Together, we have the power
to resist - and we have the power to win.

We know this because we’ve seen it before. The authors of
this guide are former congressional sta喎ers who witnessed                         Who is this document by and for?
the rise of the Tea Party. We saw these activists take on a
popular president with a mandate for change and a                             We: Are former progressive congressional
supermajority in Congress. We saw them organize locally                       staﬀers who saw the Tea Party beat back
and convince their own members of Congress to reject                          President Obama’s agenda.
President Obama’s agenda. Their ideas were wrong, cruel,
                                                                              We: See the enthusiasm to ﬁght the Trump
and tinged with racism - and they won.
                                                                              agenda and want to share insider info on
                                                                              how best to inﬂuence Congress to do that.
We believe that protecting our values and neighbors will
require mounting a similar resistance to the Trump agenda                     You: Want to do your part to beat back the
-- but a resistance built on the values of inclusion,                         Trump agenda and understand that will
tolerance, and fairness. Trump is not popular. He does not                    require more than calls & pe韫�韫�ons.
have a mandate. He does not have large congressional
margins. If a small minority in the Tea Party can stop                        You: Should use this guide, share it, amend
President Barack Obama, then we the majority can stop a                       it, make it your own, and get to work.
petty tyrant named Trump.

To this end, the following chapters o喎er a step-by-step guide for individuals, groups, and
organizations looking to replicate the Tea Party’s success in getting Congress to listen to
a small, vocal, dedicated group of constituents. The guide is intended to be equally
useful for sti喎ening Democratic spines and weakening pro-Trump Republican resolve.

We believe that the next four years depend on citizens across the country standing
indivisible against the Trump agenda. We believe that buying into false promises or
accepting partial concessions will only further empower Trump to victimize our fellow
citizens. We hope that this guide will provide those who share that belief useful tools to
make Congress listen.

 P.S. We’re doing this in our free 韫�me without coordina韫�on or support from our employers. We’re not star韫�ng an
 organiza韫�on and we’re not selling anything. Feel free to ping some of us on Twi韕�er with ques韫�ons, edits,
 recommenda韫�ons, storiesmabout what is helpful here: @ezralevin, @angelrafpadilla, @texpat, @Leahgreenb.
 Or email IndivisibleAgainstTrump@gmail.com. And please please please spread the word! Only folks who know
 this exists will use it. Click here to share on Facebook and here to share to Twi韕�er. Thank you! We will win.
    Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 2 of 23




                                 One Page Summary
Here’s the quick and dirty summary of this document. While this page summarizes
top-level takeaways, the full document describes how to actually carry out these
activities.

Ch. 1: How grassroots advocacy worked to stop Obama. We examine lessons from the
Tea Party’s rise and recommend two key strategic components:

   1) A local strategy targeting individual Members of Congress (MoCs).

   2) A defensive approach purely focused on stopping Trump from implementing an
      agenda built on racism, authoritarianism, and corruption.

Ch. 2: How your MoC thinks, and how to use that to save democracy. Reelection,
reelection, reelection. MoCs want their constituents to think well of them and they want
good, local press. They hate surprises, wasted time, and most of all, bad press that
makes them look weak, unlikable, and vulnerable. You will use these interests to make
them listen and act.

Ch. 3: Identify or organize your local group. Is there an existing local group or network
you can join? Or do you need to start your own? We suggest steps to help mobilize your
fellow constituents locally and start organizing for action.

Ch. 4: Four local advocacy tactics that actually work. Most of you have 3 MoCs--two
Senators and one Representative. Whether you like it or not, they are your voice in
Washington. Your job is to make sure they are, in fact, speaking for you. We’ve identiꎈ�ed
four key opportunity areas to pressure MoCs that just a handful of local constituents can
use to great e喎ect. For each of these always record encounters on video, prepare
questions ahead of time, coordinate with your group, and report back to local media:

   1. Townhalls: MoCs regularly hold public in-district events to show that they are
      listening to constituents. Make them listen to you, and report out when they don’t.

   2. Non-townhall events. MoCs love cutting ribbons and kissing babies back home.
      Don’t let them get photo-ops without questions about racism, authoritarianism,
      and corruption.

   3. District oⵟ�ce sit-ins/meetings. Every MoC has one or several district oⵟ�ces. Go
      there. Demand a meeting with the MoC. Report to the world if they refuse to listen.

   4. Coordinated calls. Calls are a light lift but can have impact. Organize your local
      group to barrage your MoCs at an opportune moment and on a speciꎈ�c issue.


                                                                                             2
            Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 3 of 23




                    Ch. 1. How grassroots advocacy worked to stop Obama
        “If they succeed, or even half succeed, the tea party's most important legacy may be
        organizational, not political.” -Jonathan Rausch

        Like us, you probably deeply disagree with the principles and positions of the Tea Party.
        But we can all learn from their success in in쳋uencing the national debate and the
        behavior of national policymakers. To their credit, they thought thoroughly about
        advocacy tactics, as this leaked “best practices” guide demonstrates.

        This chapter draws on both research and our own experiences as former congressional
        sta喎ers to illustrate the strengths of the Tea Party movement and to provide lessons to
        leverage in the ꎈ�ght against Trump’s racism, authoritarianism, and corruption.

            What the Tea Party Accomplished                           Why We Are Not the Tea Party

The Tea Party organized eﬀec韫�vely ended hope for       The Tea Party’s ideas were wrong and their behavior was
progressive reform under Obama. Their members:          o�en horrible. Their members:

    ●    Changed votes and defeated legisla韫�on             ●   Ignored reality and made up their own facts
    ●    Radically slowed federal policymaking              ●   Threatened anybody they considered an enemy
    ●    Forced Republicans to reject compromise            ●   Physically assaulted and spat on staﬀ
    ●    Shaped na韫�onal debate over Obama’s agenda         ●   Shouted obsceni韫�es and burned people in eﬃgy
    ●    Paved the way for the Republican takeover in       ●   Targeted their hate not just at Congress, but also
         2010 and Donald Trump today                            fellow ci韫�zens (especially people of color)

These were real, tangible results by a group that       We are be韕�er than this. We are the majority, and we don’t
represented only a small por韫�on of Americans.          need pe韕�y scare tac韫�cs to show that our cause is just.



        The Tea Party’s two key strategic choices
        The Tea Party’s success came down to two critical strategic elements:

        1) They were locally focused. The Tea Party started as an organic movement built on
        small local groups of dedicated conservatives. Yes, they received some
        support/coordination from above, but fundamentally all the hubbub was caused by a
        relatively small number of conservatives working together. To summarize:

           ● Groups started as disa喎ected conservatives talking to each other online. In
             response to the 2008 bank bailouts and Obama’s election, groups began forming
             to discuss their anger and what could be done. They eventually realized that the
             locally-based discussion groups themselves could be a powerful tool.


                                                                                                            3
    Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 4 of 23




   ● Groups were small, local, and dedicated. Local Tea Party groups could be fewer
     than 10 people, but they were highly localized and dedicated signiꎈ�cant personal
     time and resources. Members communicated with each other regularly, tracked
     developments in Washington, and coordinated advocacy e喎orts together.

   ● Groups were relatively small in number. The Tea Party was not hundreds of
     thousands of people spending every waking hour focused on advocacy. Rather,
     the e喎orts were somewhat modest. Only 1 in 5 self-identiꎈ�ed Tea Partiers
     contributed money or attended events. On any given day in 2009 or 2010, only
     twenty local events--meetings, trainings, townhalls, etc--were scheduled
     nationwide. In short, a relatively small number of groups were having a big impact
     on the national debate.

2) They were almost purely defensive. The Tea Party focused on saying NO to
Members of Congress on their home turf. While the Tea Party activists were united by a
core set of shared beliefs, they actively avoided developing their own policy agenda.
Instead, they had an extraordinary clarity of purpose, united in opposition to President
Obama. They didn’t accept concessions and treated weak Republicans as traitors. To
summarize:

   ● Groups focused on defense, not policy development. The Tea Party took root in
     2009, focused on ꎈ�ghting against every proposal coming out of the new
     Democratic Administration and Congress. This focus on defense rather than policy
     development allowed the movement to avoid fracturing. Tea Party members may
     have not agreed on the policy reforms, but they could agree that Obama,
     Democrats, and moderate Republicans had to be stopped.

   ● Groups rejected concessions to Democrats and targeted weak Republicans. Tea
     Partiers viewed concessions to Democrats as betrayal. This limited their ability to
     negotiate, but they didn’t care. Instead they focused on scaring congressional
     Democrats and keeping Republicans honest. As a result, few Republicans spoke
     against the Tea Party for fear of attracting blowback.

   ● Groups focused on local congressional representation. Tea Partiers primarily
     applied this defensive strategy by pressuring their own local Members of
     Congress (MoCs). This meant demanding that that their own personal
     Representatives and Senators be their voice of opposition on Capitol Hill. At a
     tactical level, the Tea Party had several replicable practices, including:
         ○ Showing up to the MoC’s town hall meetings and demanding answers
         ○ Showing up the MoC’s oⵟ�ce and demanding a meeting
         ○ Coordinating blanket calling of congressional oⵟ�ces at key moments




                                                                                         4
     Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 5 of 23




Using these lessons to ꎈ�ght the Trump agenda
For the next two years, Donald Trump and congressional Republicans will control the
federal government. But they will depend on just about every member of Congress to
actually get laws passed. And those members of Congress care much more about
getting reelected than they care about any speciꎈ�c issue. By adopting a defensive
strategy that pressures MoCs, we can achieve the following goals:

   ● Stall the Trump agenda by forcing them to redirect energy away from their
     priorities. Congressional oⵟ�ces have limited time and limited people. A day that
     they spend worrying about you is a day that they’re not spending on ending
     Medicare, privatizing public schools, or preparing a Muslim registry.

   ● Sap Representatives’ will to support or drive reactionary change. If you do this
     right, you will have an outsized impact. Every time your member of Congress signs
     on to a bill, takes a position, or makes a statement, a little part of his or her mind
     will be thinking, “How am I going to explain this to the angry constituents who
     keep showing up at my events and demanding answers?”

   ● Reaⵟ�rm the illegitimacy of the Trump agenda. The hard truth is that Trump,
     McConnell, and Ryan will have the votes to cause some damage. But by objecting
     as loudly and powerfully as possible, and by centering the voices of those who are
     most a喎ected by their agenda, you can ensure that people understand exactly
     how bad these laws are from the very start – priming the ground for the 2018
     midterms and their repeal when Democrats retake power.


                       Shouldn’t We Put Forward an Alternate, Positive Agenda?

 A defensive strategy does not mean dropping your own policy priori韫�es or staying silent on an
 alternate vision for our country over the next four years. What it means is that, when you’re trying to
 inﬂuence your MoC, you will have the most leverage when you are focused on whatever the current
 legisla韫�ve priority is.

 You may not like the idea of being purely defensive; we certainly don’t. As progressives, our natural
 inclina韫�on is to talk about the things we’re for ‐ a clean climate, economic jus韫�ce, health care for all,
 racial equality, gender and sexual equality, and peace and human rights. These are the things that
 move us. But the hard truth of the next four years is that we’re not going to set the agenda; Trump
 and congressional Republican will, and we’ll have to respond. The best way to stand up for the
 progressive values and policies we cherish is to stand together, indivisible ‐‐ to treat an a韕�ack on one
 as an a韕�ack on all.




                                                                                                               5
    Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 6 of 23




   Ch. 2: How your MoC thinks, and how to use that to save democracy
     “There go the people. I must follow them, for I am their leader” -Alexandre Ledru-Rollin

This chapter explains how congressional oⵟ�ces and the people within them work, and
what that means for your advocacy strategy.

It’s all about reelection, reelection, reelection
To in쳋uence your own Members of Congress (MoC), you have to understand one thing:
Every House member runs for oⵟ�ce every two years and every Senator runs for election
every six years. Functionally speaking, MoCs are always either running for oⵟ�ce or
getting ready for their next election, a fact that shapes everything they do.

To be clear, this does not mean that your MoC is cynical and unprincipled. The vast
majority of people in Congress believe in their ideals and care deeply about representing
their constituents and having a positive impact. But they also know that if they want to
make change, they need to stay in oⵟ�ce.

This constant reelection pressure means that MoCs are enormously sensitive to their
image in the district or state, and will work very hard to avoid signs of public dissent or
disapproval. What every MoC wants - regardless of party - is for his or her constituents to
agree with the following narrative:

       “My MoC cares about me, shares my values, and is working hard for me.”
            -What every MoC wants their constituents to think.

If your actions threaten this narrative, then you will unnerve your MoC and change their
decision-making process.


                                   Help, My MoC is in a Safe District!

 If your MoC is in a heavily Democra韫�c or Republican district, you may assume that they have a safe
 seat and there’s nothing you can do to inﬂuence them. This is not true! The reality is that no MoC ever
 considers themselves to be safe from all threats. MoCs who have nothing to fear from a general
 elec韫�on s韫�ll worry about primary challenges.

 More broadly, no one stays an MoC without being borderline compulsive about protec韫�ng their
 image. Even the safest MoC will be deeply alarmed by signs of organized opposi韫�on, because these
 ac韫�ons create the impression that they’re not connected to their district and not listening to their
 cons韫�tuents.




                                                                                                           6
    Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 7 of 23




                               Help, my MoCs are actually pretty good!

 Congratula韫�ons! Your Senators and Representa韫�ve are doing what they should to ﬁght racism,
 authoritarianism, and corrup韫�on. They’re making the right public statements, co‐sponsoring the right
 bills, and vo韫�ng the right way. So how does this change your strategy? Two key things to keep in mind:

     1) Do NOT switch to targe韫�ng other Members of Congress who don’t represent you. They don’t
        represent you, and they don’t care what you have to say. S韫�ck with your own local MoCs.

     2) DO use this guide to engage with your MoCs locally. Instead of pressuring them to do the right
        thing, praise them for doing the right thing. This is important because it will help ensure that
        they continue to do the right thing. Congressional staﬀ are rarely contacted when the MoC
        does something good ‐‐ your eﬀorts locally will provide highly valuable posi韫�ve reinforcement.

What Does a MoC’s Oⵟ�ce Do, and Why?
A MoC’s oⵟ�ce is composed of roughly 15-25 sta喎 for House oⵟ�ces and 60-70 for Senate
oⵟ�ces, spread across a D.C. and one or several district oⵟ�ces. MoC oⵟ�ces perform the
following functions:

   ● Constituent services: Sta喎 connect with both individual constituents and local
     organizations, serving as a link to and advocate within the federal government on
     issues such VISAs, grant applications, and public beneꎈ�ts.

   ● Communicate with constituents directly. Sta喎 take calls, track constituent
     messages, and write letters to stay in touch with constituents’ priorities, follow up
     on speciꎈ�c policy issues that constituents have expressed concern about, and
     reinforce the message that they are listening.

   ● Meet with constituents. MoCs and sta喎 meet with constituents to learn about
     local priorities and build connections.

   ● Seek and create positive press. Sta喎 try to shape press coverage and public
     information to create a favorable image for the Representative.

   ● Host and attend events in district. Representatives host and attend events in the
     district to connect with constituents, understand their priorities, and get good local
     press.

   ● Actual legislating. MoCs and sta喎 decide their policy positions, develop and
     sponsor bills, and take votes based on a combination of their own beliefs,
     pressure from leadership/lobbyists, and pressure from their constituents.




                                                                                                           7
     Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 8 of 23




What Your MoC Cares About
When it comes to constituent interactions, MoCs care about things that make them look
good, responsive, and hardworking to the people of their district. In practice, that means
that they care about some things very much, and others things very little:

              MoC Cares a Lot About                          MoC Doesn’t Care Much About

 Veriﬁed cons韫�tuents from the district             People from outside the district
 (or state for Senators)                            (or state for Senators)

 Advocacy that requires eﬀort ‐ the more eﬀort,     Form le韕�ers, a Tweet, or Facebook comment
 the more they care. Calls, personal emails, and    (unless they generate widespread a韕�en韫�on)
 especially showing up in person in the district

 Local press and editorials, maybe na韫�onal press   Wonky D.C.‐based news (depends on MoC)

 An interest group’s endorsement                    Your thoughul analysis of the proposed bill

 Groups of cons韫�tuents, locally famous             A single cons韫�tuent
 individuals, or big individual campaign
 contributors

 A concrete ask that entails a veriﬁable ac韫�on ‐   General ideas about the world
 vote for a bill, make a public statement, etc

 One single ask in your communica韫�on (le韕�er,      A laundry list of all the issues you’re concerned
 email, phone call, oﬃce visit, etc)                about.




                                                                                                        8
     Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 9 of 23




What Your MoC is Thinking: Good Outcome vs Bad Outcome
To make this a bit more concrete and show where advocacy comes in, below are some
examples of actions that a MoC might take, what they’re hoping to see happen as a
result, and what they really doesn’t want to see happen. Some MoCs will go to great
lengths to avoid bad outcomes--even as far as changing their positions or public
statements.



 Example Action          Desired Outcome                                   Bad Outcome

 Letter to Constituent   Cons韫�tuent feels happy that their concerns       Cons韫�tuent posts le韕�er on social media
                         were answered.                                    saying it didn’t answer their ques韫�ons or
                                                                           didn’t answer for weeks/months, calls
                                                                           Congresswoman Bob unresponsive and
                                                                           untrustworthy.

 In­district Event       Local newspaper reports that                      Local newspaper reports that protestors
                         Congresswoman Sara appeared at opening of         barraged Congresswoman Sara with
                         new bridge, which she helped secure funding       ques韫�ons about corrup韫�on in the
                         for.                                              infrastructure bill.

 Town Hall / Listening   Local newspaper reports that Congessman           Local newspaper reports that angry
 Session                 Bob hosted a town hall and discussed his          cons韫�tuents strongly objected to
                         work to balance the budget.                       Congressman Bob’s support for
                                                                           priva韫�zing Medicare.

 Policy Position         Congresswoman Sara votes on a bill and            Congresswoman Sara’s phones are
                         releases a press statement hailing it as a step   deluged with calls objec韫�ng to the bill. A
                         forward.                                          group of cons韫�tuents stage an event
                                                                           outside her district oﬃce and invite press
                                                                           to hear them talk about how the bill will
                                                                           personally hurt their families.




                                                                                                                9
    Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 10 of 23




    Ch. 3: Organize a local group to ꎈ�ght for your congressional district
   “We need in every bay and community a group of angelic troublemakers.” -Bayard Rustin

The Tea Party formed organically as conservatives upset after the 2008 election came
together in local discussion groups. We believe the same thing is happening now across
the country as progressives - in person, in already existing networks, and on Facebook -
come together to move forward. The big question for these groups is: what’s next?

If you’re reading this, you’re probably already part of a local network of people who want
to stop the Trump agenda - even if it’s just your friends or a group on Facebook. This
chapter is about how to take that energy to the next level, and start ꎈ�ghting locally to
take the country back.

Should I Form a Group?
There’s no need to reinvent the wheel - if an activist group or network is already
attempting to do congressional advocacy along these lines, just join up with them.
Depending on the your Representative’s district, it may make sense to have more than
one group. This congressional map tool shows the boundaries for your that district.

If you look around and can’t ꎈ�nd a group working speciꎈ�cally on local action focused on
your MoCs in your area, just start doing it! It’s not rocket science. You really just need two
things:

   ● Ten or so people (but even fewer is a ꎈ�ne start!) who are geographically
     nearby--ideally in the same congressional district
   ● A commitment from those people to devote a couple hours per month to ꎈ�ghting
     the racism, authoritarianism, and corruption pushed by Trump.

                                Diversity in Your Group & Reaching Out

 Trump’s agenda explicitly targets immigrants, Muslims, people of color, LGBTQ people, the poor and
 working class, and women. It is cri韫�cal that our resistance reﬂect and center the voices of those who
 are most directly threatened by the Trump agenda. If you are forming a group, we urge you to make a
 conscious eﬀort to pursue diversity and solidarity at every stage in the process. Being inclusive and
 diverse might include recrui韫�ng members who can bridge language gaps, and ﬁnding ways to
 accommodate par韫�cipa韫�on when people can’t a韕�end due to work schedules, health issues, or
 childcare needs.

 In addi韫�on, where there are local groups already organizing around the rights of those most
 threatened by the Trump agenda, we urge you to reach out to partner with them, amplify those voices
 and defer to their leadership.



                                                                                                      10
    Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 11 of 23




How to Form a Group
If you do want to form a group, here are our recommendations on how to go about it:

   1. Decide you’re going to start a local group dedicated to making your MoCs aware
      of their constituents’ opposition to the Trump agenda. This might be a subgroup of
      an already existing activist group, or it might be a new e喎ort - it really depends on
      your circumstances. Start where people are: if you’re in a group with a lot of
      people who want to do this kind of thing, then start there; if you’re not, you’ll need
      to ꎈ�nd them somewhere else. The most important thing is that this is a LOCAL
      group. Your band of heroes is focused on applying local pressure, which means
      you all need to be local.

   2. Identify a few additional co-founders who are interested in participating and
      recruiting others. Ideally, these are people who have di喎erent social networks
      from you so that you can maximize your reach. Make an e喎ort to ensure that
      leadership of the group re쳋ects the diversity of opposition to Trump.

   3. Email your contacts and post a message on your Facebook, on any local
      Facebook groups that you’re a member of, and/or other social media channels
      you use regularly. Say that you’re starting a group for constituents of
      Congresswoman Sara’s, dedicated to stopping the Trump agenda, and ask people
      to email you to sign up.


                               How do I recruit people to take action?

 Most people are moved to take ac韫�on through individual conversa韫�ons. Here are some 韫�ps for having
 successful conversa韫�ons to inspire people to take ac韫�on with your group.
     1. Get the story. What issues does the other person care about? How would the reac韫�onary
         Republican agenda aﬀect them, their communi韫�es, and their values?
     2. Imagine what’s possible. How can your group change your community’s rela韫�onship with
         your Members of Congress? How could your group, and others like it, protect our values?
     3. Commitment and ownership. Ask a clear yes or no ques韫�on: will you work with me to hold
         our representa韫�ves accountable? Then, get to speciﬁcs. Who else can they talk to about
         joining the group? What work needs to be done ‐ planning a mee韫�ng, researching a Member
         of Congress ‐ that they can take on? When will you follow up?
 Ask open‐ended ques韫�ons! People are more likely to take ac韫�on when they ar韫�culate what they care
 about and can connect it to the ac韫�on they are going to take. A good rule of thumb is to talk 30% of
 the 韫�me or less and listen at least 70% of the 韫�me.




                                                                                                     11
Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 12 of 23




4. Invite everyone who has expressed interest to an in-person kicko喎 meeting.
   Use this meeting to agree on a name, principles for your group, roles for
   leadership, a way of communicating, and a strategy for your
   Congressman/Congresswoman. Rule of thumb: 50% of the people who have said
   they are deꎈ�nitely coming will show up to your meeting. Aim high! Get people to
   commit to come--they’ll want to because saving democracy is fun.

      a. Manage the meeting: Keep people focused on the ultimate core strategy:
         applying pressure to your MoC to stop Trump. Other attendees may have
         other ideas-or may be coming to share their concerns about Trump - and
         it’s important to aⵟ�rm their concerns and feelings. But it’s also important to
         redirect that energy and make sure that the conversation stays focused on
         developing a group and a plan of action dedicated to this strategy.

      b. Decide on a name: Good names include the geographic area of your
         group, so that it’s clear that you’re rooted in the community - eg,
         “Springꎈ�eld Indivisible Against Hate.” You are also 100% welcome to pick
         up and run with the Indivisible name if you want, but we won’t be hurt if you
         don’t.

      c. Agree on principles: This is your chance to say what your group stands for.
         We recommend two guiding principles:
           i.  Donald Trump’s agenda will take America backwards and must be
               stopped.
          ii.  In order to work together to achieve this goal, we must model the
               values of inclusion, tolerance, and fairness.

          As discussed in the second chapter, we strongly recommend focusing on
          defense against the Trump agenda rather than developing an entire
          alternative policy agenda. This is time-intensive, divisive, and, quite frankly,
          a distraction, since there is zero chance that we as progressives will get to
          put our agenda into action at the federal level in the next four years.

      d. Volunteer for roles: Figure out how to divide roles and responsibilities
         among your group. This can look very di喎erent depending on who’s in the
         room, but at a minimum, you probably want 1-2 people in charge of overall
         group coordination, a designated media/social media contact, and 1-2
         people in charge of tracking the Congressional oⵟ�ce’s schedule and
         events. In addition to these administrative roles, ask attendees how they
         want to contribute to advocacy e喎orts: attend events, record events, ask
         questions, make calls, host meetings, engage on social media, write op-eds
         for local papers, etc etc.




                                                                                       12
Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 13 of 23




      e. Adopt means of communication: You need a way of reaching everyone in
         your group in order to coordinate actions. This can be a Facebook group, a
         Google group, a Slack team - whatever people are most comfortable with. It
         may be wise to consider secure or encrypted platforms such as Signal and
         WhatsApp.

5. Expand! Enlist your members to recruit across their networks. Ask every member
   to send out the same outreach emails/posts that you did.
       a. Recruit people for your email list--100 or 200 isn’t unreasonable.
       b. We strongly recommend making a conscious e喎ort to diversify your group
          and particularly to center around and defer to communities of people who
          are most directly a喎ected by the racism, xenophobia, transphobia,
          homophobia, and antipathy towards the poor of the Trump administration.
          This could include both reaching out through your own networks and
          forming relationships with community groups that are already working on
          protecting the rights of marginalized groups.




                                                                                 13
    Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 14 of 23




               Ch. 4: Four local advocacy tactics that actually work
“Every moment is an organizing opportunity, every person a potential activist, every minute a
chance to change the world” -Dolores Huerta

This chapter describes the nuts and bolts of implementing four advocacy tactics to put
pressure on your three MoCs--your Representative and two Senators. Before we get
there though, there’s one thing all local groups should do:

First, ꎈ�ve steps to gather intel. Before you doing anything else, take the following ꎈ�ve
steps to arm yourself with information necessary for all future advocacy activities.

   1) Find your three MoCs, their oⵟ�cial websites, and their oⵟ�ce contact info at
      www.callmycongress.com.

   2) Every MoC has an e-newsletter. Sign up on their website to receive regular email
      updates, invites to local events, and propaganda to understand what they’re
      saying.

   3) Find out where your MoC stands on the issues of the day--appointment of white
      supremacists, tax cuts for the rich, etc. Review their voting history at
      VoteSmart.org. Research their biggest campaign contributors at OpenSecrets.org.

   4) Set up a Google News Alert (here)--for example for “Rep. Bob Smith”--to receive
      an email whenever your MoC is in the news.

   5) Research on Google News (here) local reporters have written about the MoC. Find
      and follow them on Twitter, and build relationships. Before you attend or plan an
      event, reach out and explain why your group is protesting and provide them
      background materials and a quote. Journalists on deadline-- even those who
      might not agree with you-- appreciate when you provide easy material for a story.

                                      Note on Safety and Privilege

 We do not yet know how Trump supporters will respond to organized shows of opposi韫�on, but we
 have seen enough to be very concerned that minori韫�es will be targeted or singled out. Plan your
 ac韫�ons to ensure that no one is asked to take on a role that they are not comfortable with‐‐especially
 those roles that call for semi‐confronta韫�onal behavior‐‐and be mindful of the fact that not everyone is
 facing an equal level of threat. Members of your group who enjoy more privilege should think
 carefully about how they can ensure that they are using their privilege to support other members of
 the group. If you are concerned about poten韫�al law enforcement in韫�mida韫�on, consider downloading
 your state’s version of the ACLU Mobile Jus韫�ce app in order to ensure that any in韫�mida韫�ng behavior is
 captured on ﬁlm.


                                                                                                       14
    Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 15 of 23




                        Opportunity #1: Town Halls/Listening Sessions
 MoCs regularly hold local “Town Halls” or public listening sessions throughout their
 district or state. Tea Partiers used these events to great e喎ect--both to directly pressure
 their MoCs and to attract media to their cause.

Preparation

1. Find out when your MoC’s next public town hall event is. Sometimes these are
announced well in advance, and sometimes they are “public” but only sent to select
constituents through mailings shortly before the event. If you can’t ꎈ�nd announcements
online, call your MoC directly to ꎈ�nd out. When you call, be friendly and say to the sta喎er,
“Hi, I’m a constituent, and I’d like to know when his/her next town hall forum will be.” If
they don’t know, ask to be added to the email list so that you get notiꎈ�ed when they do.

2. Send out notice of the town hall to your group and get commitments from members
to attend. Distribute to all of them whatever information you have on your MoC’s voting
record, as well as the prepared questions (next step).

3. Prepare several questions ahead of time for your group to ask. Your questions
should be sharp and fact-based, ideally including information on the MoC’s record, votes
they’ve taken, or statements they’ve made. They should, thematically, focus on a limited
number of issues to maximize impact. Prepare 5-10 of these questions and hand them
out to your group ahead of the meeting. Example question:

       “I and many district families in Springꎈ�eld rely on Medicare. I don’t think we
       should be rationing health care for seniors, and the plan to privatize Medicare will
       create serious ꎈ�nancial hardship for seniors who can’t a喎ord it. You haven’t gone
       on the record opposing this. Will you commit here and now to vote no Bill X to cut
       Medicare?”


                                          Should I bring a sign?

 Signs can be useful for reinforcing the sense of broad agreement with your message. However, if
 you’re holding an opposi韫�onal sign, staﬀers will almost certainly not give you or the people with you
 the chance to get the mike or ask a ques韫�on. If you have enough people to both ask ques韫�ons and
 hold signs, though, then go for it!




                                                                                                          15
    Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 16 of 23




At the Town Hall

1. Get there early, meet up, and get organized. Meet outside or in the parking lot for a
quick huddle before the event. Distribute the handout of questions, and encourage
members to ask the questions on the sheet or something similar.

2. Get seated and spread out. Head into the venue a bit early to grab seats at the front
half of the room, but do not sit all together. Sit by yourself or in groups of 2, and spread
out throughout the room. This will help reinforce the impression of broad consensus.

3. Make your voices heard by asking good questions. When the MoC opens the 쳋oor or
questions, everyone in the group should put your hands up and keep them there. Look
friendly or neutral so that sta喎ers will call on you. When you’re asking a question,
remember the following guidelines:

          a) Stick with the prepared list of questions. Don’t be afraid to read it straight
             from the printout if you need to.

          b) Be polite but persistent, and demand real answers. MoCs are very good
             at de쳋ecting or dodging question they don’t want to answer. If the MoC
             dodges, ask a follow up. If they aren’t giving you real answers, then call
             them out for it. Other group members around the room should amplify by
             either booing the Congressman or applauding you.

          c) Don’t give up the mic until you’re satisꎈ�ed with the answer. If you’ve
             asked a hostile question, a sta喎er will often try to limit your ability to follow
             up by taking the microphone back immediately after you ꎈ�nish speaking.
             They can’t do that if you keep a ꎈ�rm hold on the mike. No sta喎er in their
             right mind wants to look like they’re physically intimidating a constituent, so
             they will back o喎. If they object, then say, politely but loudly: “I’m not
             ꎈ�nished. The Congressman/woman is dodging my question. Why are you
             trying to stop me from following up?”

          d) Keep the pressure on. After one member of the group ꎈ�nishes, everyone
             should raise their hands again. The next member of the group to be called
             on should move down the list of questions and ask the next one.

4. Support the group and reinforce the message. After one member of your group asks
a question, everyone should applaud to show that the feeling is shared throughout the
audience. Whenever someone from your group gets the mike, they should note that
they’re building on the previous questions - amplifying the fact that you’re part of a broad
group.




                                                                                           16
   Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 17 of 23




5. Record everything! Assign someone in the group to use their smart phones or video
camera to record other advocates asking questions and the MoC’s response. While
written transcripts are nice, unfavorable exchanges caught on video can be devastating
for MoCs. These clips can be shared through social media and picked up by local and
national media.


After the Town Hall

6. Reach out to media, during and after the town hall. If there’s media at the town hall,
the people who asked questions should approach them afterwards and o喎er to speak
about their concerns. When the event is over, you should engage local reporters on
Twitter or by email and o喎er to provide an in-person account of what happened, as well
as the video footage you collected. Example Twitter outreach:

      “.@reporter I was at Rep. Smith’s townhall in Springꎈ�eld today. Large group asked
      about Medicare privatization. I have video & happy to chat.”

             -Note: It’s important to make this a public tweet by including the period
             before the journalist’s Twitter handle. Making this public will make make
             the journalist more likely to respond to ensure they get the intel ꎈ�rst.

Ensure that the members of your group who are directly a喎ected by speciꎈ�c threats are
the ones whose voices are elevated when you reach out to media.

7. Share everything. Post pictures, video, your own thoughts about the event, etc, to
social media afterwards. Tag the MoC’s oⵟ�ce and encourage others to share widely.




                                                                                         17
   Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 18 of 23




                       Opportunity #2: Other Local Public Events
 In addition to town halls, MoCs regularly attend public events for other
 purposes--parades, infrastructure groundbreakings, etc. Like town halls, these are
 opportunities to get face time with the MoC and make sure they’re hearing about your
 concerns while simultaneously changing the news story that gets written.

Similar to Town Halls, but with some tweaks. To take advantage of this opportunity, you
can follow most of the guidelines above for townhalls (ꎈ�lming, etc). However, because
these events are not designed for constituent input, you will need to think creatively
about how to make sure your presence and message comes through loud and clear.

Tactics for these events may be similar to more traditional protests, where you’re trying to
shift attention from the scheduled event to your own message.

   1) Optimize visibility. Unlike in town halls, you want your presence as a group to be
      recognizable and attention-getting at this event. It may make sense to stick
      together as a group, wear relatively similar clothing / message shirts, and carry
      signs in order to be sure that your presence is noticeable.

   2) Be prepared to interrupt and insist on your right to be heard. Since you won’t
      get the mic at an event like this, you have to attract attention to yourself and your
      message. Agree beforehand with your group on a simple message focused on a
      current or upcoming issue. Coordinate with each other to chant this message
      during any public remarks that your MoC makes. This can be diⵟ�cult, and a bit
      uncomfortable. But it sends a powerful message to your MOC that they won’t be
      able to get press for other events until they address your concerns.

   3) Identify, and try to speak with, reporters on the scene. Be polite, friendly, and
      stick to your message. For example, “We’re here to remind Congresswoman Sara
      that her constituents are opposed to Medicare cuts.” You may want to research in
      advance which local reporters cover MoCs or relevant beats, so that you know
      who to be looking for.

   4) Hold organizational hosts accountable. Often, events such as these will be
      hosted by local businesses or non-partisan organizations - groups that don’t want
      controversy or to alienate the community. Reach out to them directly to express
      your concern that they are giving a platform to pro-Trump authoritarianism, racism,
      and corruption. If they persist, use social media to express your disappointment.
      This will reduce the likelihood that these organizations will host the Trump-friendly
      MoC in the future. MoCs depend on invitations like these to build ties and raise
      their visibility - so this matters to them.



                                                                                          18
  Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 19 of 23




                        Opportunity #3: In-Oⵟ�ce Visits / Sit-ins
Every MoC has at least one district oⵟ�ce, and many MoCs have several spread
through their district or state. These are public oⵟ�ces, open for anybody to visit--you
don’t need an appointment. You can take advantage of this to force a sort of
impromptu town hall meeting by showing up with a small group. It is much harder for
district or DC sta喎 to turn away a group than a single constituent, even without an
appointment.



  1) Find out where your MoCs local oⵟ�ces are. The oⵟ�cial webpage for your MoC
     will list the address of every local oⵟ�ce. You can ꎈ�nd those web pages easily
     through a simple Google search. In most cases, the URL for the a House member
     will be www.[lastname].house.gov, and the URL for Senate oⵟ�ces is
     www.[lastname].senate.gov.

  2) Plan a trip when the MoC is there. Most MoC district oⵟ�ces are open only during
     regular business hours, 9am-5pm. While MoCs spend a fair amount of time in
     Washington, they are often “in district” on Mondays and Fridays, and there are
     weeks designated for MoCs to work in district. The MoC is most likely to be at the
     “main” oⵟ�ce--the oⵟ�ce in the largest city in the district, and where the MoC’s
     district director works. Ideally, plan a time when you and several other people can
     show up together.

  3) Prepare several questions ahead of time. As with the townhalls, you should
     prepare a list of questions ahead of time. See above for sample questions.

  4) Politely, but ꎈ�rmly, ask to meet with the MoC directly. Sta喎 will ask you to leave
     or at best “o喎er to take down your concerns.” Don’t settle for that. You want to
     speak with the MoC directly. If they are not in, ask when they will next be in. If the
     sta喎er doesn’t know, tell them you will wait. Sit politely in the lobby. Note, on any
     given weekend, the MoC may or may not actually come to that district oⵟ�ce.

     Note that oⵟ�ce sit-ins can backꎈ�re, so be very thoughtful about the optics of your
     visit. This tactic works best when you are protesting an issue that directly a喎ects
     you and/or members of your group (eg, seniors and caregivers on Medicare cuts,
     or Muslims and allies protesting a Muslim registry). Being polite and respectful
     throughout is critical.

  5) Meet with the sta喎er. Even if you are able to get a one-o喎 meeting with the
     member, you are most often going to be meeting with their sta喎. In district, the
     best person to meet with is the District Director, or head of the local district oⵟ�ce
     you’re visiting. There are real advantages to building a relationship with these
     sta喎. In some cases, they may be more open to progressive ideas than the MoC
                                                                                           19
Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 20 of 23




   him/herself, and having a good meeting with/building a relationship with a
   supportive sta喎 member can be a good way to move your issue up the chain of
   command. Follow these steps for a good sta喎 meeting:

      a) Have a speciꎈ�c “ask” -- E.g. vote against X, cosponsor Y, publicly state Z,
         etc.

      b) Leave sta喎 with a brief write up of your issue, with your ask clearly stated

      c) Share a personal story of how you or someone in your group is personally
         impacted by the speciꎈ�c issue (health care, immigration, medicare, etc).

      d) Be polite -- Yelling at the underpaid, overworked, sta喎er won’t help your
         cause.

      e) Be persistent -- Get their card and call/email them regularly; ask if the MoC
         has taken action on the issue.

6) Advertise what you’re doing. Communicate on social media and with the local
   reporters you follow what is happening. Take and send pictures and videos with
   your group: “At Congresswoman Sara’s oⵟ�ce with 10 other constituents to talk to
   her about privatizing Medicare. She refuses to meet with us and sta喎 won’t tell us
   when she will come out. We’re waiting.”




                                                                                        20
  Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 21 of 23




                               Opportunity #4: Mass Calls
Mass oⵟ�ce calling is a light lift but can actually have impact. Tea Partiers regularly
쳋ooded congressional oⵟ�ces with calls at opportune moments, and MoCs noticed.

  1) Find the phone numbers for your MoC. Again, you can ꎈ�nd your local MoCs and
     their oⵟ�ce phone numbers at www.callmycongress.com.

  2) Prepare a single question per call. For in-person events, you want to prepare a
     host of questions, but for calls, you want to keep it simple. You and your group
     should all agree to call in on one speciꎈ�c issue that day. The question should be
     about a live issue--a vote that is coming up or a di喎erent action that the member
     has just taken or will have the opportunity to take. The next day or week, pick
     another issue, and call again on that.

  3) Find out who you’re talking to. In general, the sta喎er who answers the phone will
     be an intern, a sta喎 assistant, or some other very junior sta喎er in the MoCs oⵟ�ce.
     But you want to talk to the legislative sta喎er who covers the issue you’re calling
     about. Two ways to go about doing this:
        ○ Ask to speak to the sta喎er who handles the issue (immigration, health care
            etc). Junior sta喎 is usually directed to not tell you who this is, and instead
            just take down your comment instead.
        ○ On a di喎erent day, call and ask whoever answers the phone, “Hi, can you
            conꎈ�rm the name of the sta喎er who covers [immigration/health care/etc]?”
            Sta喎 will generally tell you the name. Say “thanks!” and hang up. Ask for the
            sta喎er by name when you call back next time.

  4) If you’re directed to voicemail, follow up with email. Then follow up again.
     Getting more senior legislative sta喎 on the phone is tough. The junior sta喎er will
     probably just tell you “I checked, and she’s not at her desk right now, but would
     you like to leave a voicemail?” Go ahead and leave a voicemail, but don’t expect a
     call back. Instead, after you leave that voicemail, follow up with an email to the
     sta喎er. If they still don’t respond, follow up again. If they still don’t respond, let the
     world know that the MoC’s oⵟ�ce is dodging you.

      Congressional emails are standardized, so even if the MoC’s oⵟ�ce won’t divulge
      that information, you can probably guess it if you have the sta喎er’s ꎈ�rst and last
      name.
         ● Senate email addresses: For the Senate: the formula is:
              Sta喎erFirstName_Sta喎erLastName@MoCLastName.senate.gov. For
              example, if Jane Doe works for Senator Roberts, her email address is likely
              “Jane_Doe@roberts.senate.gov”
         ● House email addresses: For the House, the formula is simpler:
              Sta喎erFirstName.Sta喎erLastName@mail.house.gov. For example, if Jane
                                                                                            21
   Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 22 of 23




               Doe works in the House, her email address is likely
               “Jane.Doe@mail.house.gov”

  5) Keep a record of the conversation. Take detailed notes on everything the sta喎er
     tells you. Direct quotes are great, and anything they tell you is public information
     that can be shared widely. Compare notes with the rest of your group, and identify
     any con쳋icts in what they’re telling constituents.

  6) Report back to media and your group. Report back to both your media contacts
     and your group what the sta喎er said when you called.

                                          Sample Call Dialogue

Staffer: Congresswoman Sara’s oﬃce, how can I help you?
Caller: Hi there, I’m a cons韫�tuent of Congresswoman Sara’s. Can I please speak with the staﬀer who
handles presiden韫�al appointments issues?
Staffer: I’m happy to take down any comments you may have. Can I ask for your name and address to
verify you’re in the Congresswoman’s district?
Caller: Sure thing. [Gives name/address]. Can I ask who I’m speaking with?
Staffer: Yes, this is Jeremy Smith.
Caller: Thanks, Jeremy! I’m calling to ask what the Congresswoman is doing about the appointment of
Steve Bannon to serve in the White House. Bannon is reported as saying he didn’t want his children to
go to a school with Jews. And he ran a website that promoted white na韫�onalist views. I’m honestly
scared that a known racist and an韫�‐Semite will be working feet from the Oval Oﬃce. Can you tell me
what Congresswoman Sara is going to do about it?
Staffer: Well I really appreciate you calling and sharing your thoughts! I of course can’t speak for the
Congresswoman because I’m just a Staﬀ Assistant, but I can tell you that I’ll pass your concerns on to
her.
Caller: I appreciate that Jeremy, but I don’t want you to just pass my concerns on. I would like to know
what the Congresswoman is doing to stop this.
[If they stick with the “I’m just a staffer” line, ask them when a more senior staffer will get back to you
with an answer to your question.]
Staffer: I’m afraid we don’t take posi韫�ons on personnel appointments.
Caller: Why not?
Staffer: Personnel appointments are the President’s responsibility. We have no control over them.
Caller: But Congresswoman Sara has the ability to speak out and say that this is unacceptable. Other
members of Congress have done so. Why isn’t Congresswoman Sara doing that?
Staffer: As I said, this is the President’s responsibility. It’s not our business to have a posi韫�on on who
he chooses for his staﬀ.
Caller: It is everyone’s business if a man who promoted white supremacy is serving as an advisor to
the President. The Congresswoman is my elected representa韫�ve and I expect her to speak out on this.
Staffer: I’ll pass that on.
Caller: I ﬁnd it unacceptable that the Congresswoman refuses to take a posi韫�on. I’ll be no韫�fying my
friends, family, and local newspaper that our Congresswoman doesn’t think it’s her job to represent us
or actually respond to her cons韫�tuents’ concerns.



                                                                                                         22
    Case 6:21-cv-00043-ADA-JCM Document 1-19 Filed 01/18/21 Page 23 of 23




                                      Conclusion
“Change will not come if we wait for some other person or some other time. We are the ones
we've been waiting for. We are the change that we seek.” -President Barack Obama

We wrote this guide because we believe that the coming years will see an
unprecedented movement of Americans rising up across the country to protect our
values and our neighbors. Our goal is to provide practical understanding of how your
MoCs think, and how you can demonstrate to them the depth and power of the
opposition to Donald Trump and Republican congressional overreach. This is not a
panacea, nor is it intended to stand alone. We strongly urge you to marry the strategy in
this guide with a broader commitment to creating a more just society, building local
power, and addressing systemic injustice and racism.

Finally, this guide is intended as a work in progress, one that we hope to continue
updating as the resistance to the Trump agenda takes shape. We are happy to o喎er
support to anybody interested in building on the tactics outlined in this guide, and we
hope that if you ꎈ�nd it useful or put any of the tactics described above into action, that
you will let us know how it goes. Feel free to ping some of us on Twitter with questions,
edits, recommendations, feedback/stories about what is helpful here, etc: @ezralevin,
@angelrafpadilla, @texpat (a partial list of Twitter-active folks). Or email
IndivisibleAgainstTrump@gmail.com.

Good luck--we will win.




                                                                                              23
